                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                              1:18cv307-MOC-WCM

EVERETT SELLERS,

                                   Plaintiff,
                                                           CONSENT ORDER FOR
                      v.
                                                       DETERMINATION OF WORKERS’
WHOLE FOODS MARKET GROUP,                                  COMPENSATION LIEN
INC.,

                                 Defendant.

       THIS MATTER is before the Court on Plaintiff’s Motion to Determine Workers’

Compensation Lien pursuant to N.C.G.S. § 97-10.2(j). (Doc. No. 47).

       IT APPEARING to this Court that this Motion and Order concerns Plaintiff’s claims

against Defendant;

       AND IT FURTHER APPEARING that Plaintiff and Plaintiff’s employer and its worker’s

compensation carrier have entered into an agreement regarding the worker’s compensation lien

pursuant to N.C.G.S. § 97-10.2(j) with respect to the settlement with Defendant;

       NOW THEREFORE, THE COURT FINDS AS FOLLOWS:

   1. This case involves third party claims under N.C.G.S. § 97-10.2(j).

   2. N.C.G.S. § 97-10.2(j) authorizes judicial determination of the lien amount for employers

who have provided workers’ compensation benefits in cases where a plaintiff later settles against

a third-party defendant. The statute provides, in pertinent part, that “[i]f the matter is pending in

the federal district court such determination may be made by a federal district court judge of that

division.”

   3. Plaintiff has settled his claims against Defendant for the amount of $400,000.00 (four

hundred thousand dollars).
    4. The workers’ compensation lien under N.C.G.S. § 97-10.2(j) has been compromised

between Plaintiff and his employer, Grant & Holden, Inc., and its insurer, Forestry Mutual

Insurance Company, such that from the said settlement the sum of $25,000.00 (twenty-five

thousand dollars) shall be sent to Forestry Mutual Insurance Company in satisfaction of its claim

of lien on the proceeds from this settlement under N.C.G.S. § 97-10.2(j).

    5. Counsel for Plaintiff has incurred costs associated with the handling of the civil action.

The law firm of Davis Law Group, PA, has incurred costs in the amount of $28,015.85 as

reimbursements for costs advanced to-date in this matter. The Harper Law Firm, PLLC, has

incurred costs in the amount of $11,655.48 as reimbursements for costs advanced to-date in this

matter. Reimbursement of these costs out of the settlement is fair, reasonable, and appropriate.

    6. Counsel for Plaintiff has spent and continues to spend considerable effort and time in the

handling of this matter, both before the filing of this litigation, and thereafter, and attorney’s fees

in an amount up to and including 40% of the gross recovery by Plaintiff is fair and appropriated.

The Court orders that such fees be deducted from the gross recovery of Plaintiff and paid to counsel

for Plaintiff.

    7. The remaining amount of $175,328.67 shall be paid to Plaintiff, Everett C. Sellers.

    8. No further Order is necessary to disburse the proceeds from this settlement.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

    1. This case involves third party claims under N.C.G.S. § 97-10.2(j).

    2. Plaintiff has settled his claims against Defendant for the amount of $400,000.00 (four

hundred thousand dollars).


                                                  2
    3. The workers’ compensation lien under N.C.G.S. § 97-10.2(j) has been compromised

between Plaintiff and his employer, Grant & Holden, Inc., and its worker’s compensation carrier,

Forestry Mutual Insurance Company, such that from the said settlement the sum of $25,000.00

(twenty-five thousand dollars) shall be sent to Forestry Mutual Insurance Company in satisfaction

of its claim of lien on the proceeds from this settlement, under N.C.G.S. § 97-10.2(j).

    4. Counsel for Plaintiff has incurred costs associated with the handling of the civil action.

The law firm of Davis Law Group, PA, has incurred costs in the amount of $28,015.85 as

reimbursements for costs advanced to-date in this matter. The Harper Law Firm, PLLC, has

incurred costs in the amount of $11,655.48 as reimbursements for costs advanced to-date in this

matter. Reimbursement of these costs out of the settlement is fair and appropriate.

    5. Counsel for Plaintiff has spent and continues to spend considerable effort and time in the

handling of this matter, both before the filing of this litigation, and thereafter, and attorney’s fees

in an amount up to and including 40% of the gross recovery by Plaintiff is fair and appropriate.

The Court orders that such fees be deducted from the gross recovery of Plaintiff and paid to counsel

for said Plaintiff.

    6. The remaining $175,328.67 shall be paid to Plaintiff, Everett C. Sellers.

    7. No further Order is necessary to disburse the proceeds from this settlement.

    8. To this extent, Plaintiff’s Motion to Determine Workers’ Compensation Lien pursuant to

N.C.G.S. § 97-10.2(j), (Doc. No. 47), is GRANTED.

        IT IS SO ORDERED.


 Signed: March 25, 2020


                                                  3
CONSENTED TO:



/s/ Brian F. Davis                   /s/ John H. Ruocchio
Brian F. Davis                       John H. Ruocchio
DAVIS LAW GROUP, PA                  Lewis & Roberts, PLLC
1 North Pack Square, Suite 412       3700 Glenwood Avenue, Suite 410
Asheville, NC 28801                  Raleigh, NC 27612
Telephone: (828) 279-7799            Telephone: (919) 981-0191
Co-Counsel for Plaintiff             Attorney for Grant & Holden, Inc.




/s/ Joshua O. Harper
Joshua O. Harper
THE HARPER LAW FIRM, PLLC
P.O. Box 395
1336 Savannah Drive
Sylva, NC 28779
Telephone: (828) 586-3305
Co-Counsel for Plaintiff




                                 4
